Citation Nr: 1601145	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-09 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for residuals associated with an explosion injury to the shoulders, neck, and head, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for chronic fungus of the back, to include as due to herbicide exposure. 

3.  Entitlement to service connection for jungle rot, to include as due to herbicide exposure. 

4.  Entitlement to service connection for a thyroid disorder, to include as due to herbicide exposure. 

5.  Entitlement to service connection for a kidney disorder, to include as due to herbicide exposure. 

6.  Entitlement to service connection for bilateral hearing loss, to include as due to herbicide exposure. 

7.  Entitlement to service connection for tinnitus, to include as due to herbicide exposure. 

8.  Entitlement to service connection for a back disorder, to include as due to herbicide exposure. 

9.  Entitlement to service connection for chronic skin rash, to include as due to herbicide exposure. 

10.  Entitlement to service connection for hypertension. 

11.  Entitlement to service connection for right foot degenerative joint disease (claimed as residuals, right foot injury). 

12.  Entitlement to service connection for sleep apnea. 

13.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

14.  Entitlement to an initial rating in excess of 10 percent for diabetic neuropathy of the left lower extremity. 

15.  Entitlement to an initial rating in excess of 10 percent for diabetic neuropathy of the right lower extremity. 

16.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the January 2012 and November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge in November 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that while the Veteran did provide testimony at a November 2015 hearing, the transcript was inaudible and a full transcript of the hearing was not produced.  Accordingly, correspondence was sent to the Veteran in December 2015 inquiring whether he desired a new hearing.  He responded later that same month that he did desire a new Travel Board hearing.  Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015). 

Accordingly, the case is REMANDED for the following action:
Schedule the Veteran for a Travel Board hearing at the local RO in Waco, Texas, before a Veterans Law Judge. Provide the Veteran the appropriate advance notice of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




